Title: From Thomas Jefferson to José de Jaudenes and José Ignacio de Viar, 17 May 1792
From: Jefferson, Thomas
To: Jaudenes, Joseph de,Viar, José (Joseph) Ignacio de


          
            Gentlemen
            Philadelphia May 17. 1792
          
          We lately received from Mr: Seagrove our Indian Agent for the southern department a letter, of which the enclosed is an extract; whereby it appeared that a party of the Creek indians under the influence of the adventurer Bowles had meditated some depredations on the Spanish settlements, from which they had been diverted by a friend of our Agent; but that their disposition to do injury was perhaps, not quite extinguished. Sensible how much it is in the power of neighbor Nations to contribute to mutual happiness and prosperity, by faithfully using their good offices wherever they may procure the peace or advantage of each other, and feeling a union of interest with Spain in whatever regards her adjacent possessions, we have not hesitated to give general instruction to our Agent in that department to cultivate in the Indians the same friendly dispositions towards the Spanish settlements as towards ourselves, and to promote their peace and interest in every case with the same zeal as our own.
          I have the honor to enclose you one of those orders, to congratulate you on the intelligence that the leader who gave occasion to this particular interposition is no longer in a situation to threaten further danger, and to assure you that as far as shall depend on us we will, on every future occasion sincerely use what influence we may have with the Indians to discountenance and prevent every measure they may meditate against the peace or prosperity of your subjects. I have the honor to be, with sentiments of the most perfect esteem & respect, Gentlemen, Your most obedient and most humble servant,
        